J-S56024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: INVOLUNTARY TERMINATION          :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO Z.S., A           :        PENNSYLVANIA
 MINOR                                   :
                                         :
                                         :
 APPEAL OF: S.S., MOTHER                 :
                                         :
                                         :
                                         :   No. 868 MDA 2018


                     Appeal from the Decree, May 2, 2018,
              in the Court of Common Pleas of Lancaster County,
                    Orphans' Court at No(s): 0023 of 2018.


BEFORE: GANTMAN, P.J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY KUNSELMAN, J.:                   FILED NOVEMBER 26, 2018

      S.S. (Mother) appeals from the decree entered on May 2, 2018, which

involuntarily terminated her rights to her nearly three-year-old son Z.S. We

affirm.

      We glean from the orphans’ court opinion the following history:

          On June 14, 2016, Mother contacted the [Lancaster County
          Children and Youth Social Services] Agency requesting
          [Child] be taken into agency custody because Mother was
          being evicted from her residence. N.T., 5/1/18, at 9. The
          Agency met with Mother and made an assessment. Other
          options were discussed besides the Agency taking custody,
          but Mother refused these options. Id. During the
          assessment period, the Agency received additional
          information regarding Mother’s drug use and her inadequate
          supervision of the child. While Mother was caring for [the
          infant Child], she appeared to be under the influence and
          there was a smell of marijuana emanating from her
          residence. Id., at 10. Mother’s stove burners were lit with
          nothing on the stove; the sink faucet was running and the
          water was nearly overflowing and [Child] was sitting,
J-S56024-18


         unsupervised, in an open doorway leading to a balcony and
         stairs. Id.

Orphans Court Opinion, at 1-2.

      After adjudicating Child dependent, the trial court approved a “Child

Permanency Plan” to aid reunification with Mother. The plan provided that

Mother shall complete the following goals: improve her mental health

functioning; remain free of drugs and misuse of alcohol; remain crime free;

to learn parenting skills; achieve financial stability; obtain and maintain safe

housing; and maintain an ongoing commitment to her child. Notably, Mother

submitted to drug/alcohol and mental health evaluations, but the evaluators

recommended no further treatment. But after these evaluations, the Agency

learned Mother still used drugs and misused alcohol.       The Agency further

discovered that Mother received mental health treatment for bipolar disorder

with schizoaffective features. Meanwhile, the dependency case proceeded for

22 months, during which time Mother was largely noncompliant with the rest

of her plan.   Ultimately, the Agency petitioned the court to involuntarily

terminate Mother’s rights. The court conducted the instant hearing on May 1,

2018 and issued a decree granting the termination petition under 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), and (8) and (b) Mother appeals.

      She presents a singular issue for our review:

         Was it an abuse of discretion to grant the Agency’s petition
         where Mother had submitted to drug and alcohol and mental
         health evaluations both of which resulted in no treatment
         recommendations but where the Agency subsequently
         became aware of Mother being in private counseling and


                                     -2-
J-S56024-18


         using drugs and alcohol and where the Agency made no
         referrals for evaluations?

Mother’s Brief, at 7.

      The party seeking termination of parental rights has the burden of

proving by clear and convincing evidence the existence of grounds for doing

so. In re Adoption of M.R.B., 25 A.3d 1247, 1251 (Pa. Super. 2011). When

reviewing an appeal from a decree terminating parental rights, the reviewing

court is limited to determining whether the decision of the trial court is

supported by competent evidence. Absent an abuse of discretion, an error of

law, or insufficient evidentiary support for the trial court’s decision, the decree

must stand. In re P.Z., 113 A.3d 840, 815 (Pa. Super. 2015) (internal

citations omitted). This is a highly deferential standard and, to the extent that

the record supports the court’s decision, we must affirm even though evidence

exists that would also support a contrary determination. Id. (citing In re A.S.,

11 A.3d 474, 477 (Pa. Super. 2010)). The court must examine the individual

circumstances of each case and consider all explanations offered by the parent

facing termination of parental rights, to determine if the evidence, in light of

the totality of the circumstances, clearly warrants the involuntary termination.

In B.,N.M., 856 A.2d 847, 954 (Pa. Super. 2004) (citations omitted).

      Mother argues she largely complied with the reunification plan because

her evaluators recommended no further treatment, either on account of her

mental health or her drug and alcohol use. She maintains that the court’s

contrary conclusion is an abuse of discretion. Mother cites no relevant case



                                       -3-
J-S56024-18



law to support her argument.     And her theory ignores the totality of the

circumstances, which clearly and convincingly supports termination.       The

orphans’ court thoroughly articulates Mother’s lack of compliance and progress

in meeting her goals in its Rule 1925(a) opinion:

            Despite [Child] being in Agency custody for twenty-two
        months, Mother has failed to complete her plan’s objectives.
        N.T., at 58. As part of Mother’s mental health objective, she
        received an evaluation and it was recommended that she be
        randomly drug-screened, sign a release for information from
        her probation officer, and complete a substance abuse
        evaluation. Id., at 11. Mother was not recommended for
        any further mental health treatment, however, subsequent
        to her evaluation, Mother reported that she was seeing a
        psychologist for ongoing mental health treatment. Id.
        Mother had been diagnosed as bipolar with schizoaffective
        features and Mother was to seek a provider for medication
        management.       Mother provided no evidence that she
        followed the recommendation. Id., at 12. It was reported
        that Mother inconsistently attended her individual therapy
        sessions. Id. Mother completed her drug and alcohol
        evaluation and no treatment was recommended. Id., at 13.
        Once again subsequent to the evaluation, Mother admitted
        she used synthetic marijuana, missed two mandatory drug
        screenings, was cited for public drunkenness twice, and
        tested positive for benzodiazepine twice. Id., at 14-15, 33.

            Mother’s failure to complete her objective of remaining
        crime free. Id., at 13. Mother has an extensive criminal
        history. Id., at 13-14. At the time [Child] was taken into
        custody, Mother was a Drug Court participant until she was
        arrested on September 19, 2016 for failing to appear at
        Drug Court. Id., at 14. In October 2016, Mother was cited
        for driving with a suspended license and, in February 2017,
        for public intoxication and received thirty days house arrest.
        Id. On April 10, 2017, she was charged with defiant
        trespass. She was incarcerated again from April 14, 2017
        until May 2, 2017 for public drunkenness and false reports
        to law enforcement. Id., at 14-15. Mother received another
        citation for public drunkenness and has been incarcerated


                                    -4-
J-S56024-18


       since October 2017 after unsuccessfully completing Drug
       Court. Id., at 15, 40.

          Mother has not completed the objectives of financial and
       housing stability. Upon her release from prison, she intends
       to reside with maternal grandmother. Id., at 16. Mother
       admitted to the Agency that [the] residence would not be
       suitable for the child. Id., at 19. Her plan is to go to a
       recovery house for six months to a year upon release but
       Child would not be allowed to stay with her. Id., at 47.
       Mother was discharged from Reunify, Empower, and Prevent
       Program on November 8, 2017. Id., at 19-20. She is
       currently unemployed. Prior to her incarceration, she only
       worked sporadically. Id., at 18.

          Mother failed to learn and use good parenting skills.
       Despite her incomplete mental health and drug and alcohol
       objectives, the Agency referred her for parenting
       classes[…]. [She] has not successfully completed the same.
       Id., at 17.

          Mother has an objective to maintain a commitment to
       Child. While the child has been in Agency custody, 54 visits
       were scheduled for Mother to visit Child of which Mother only
       attended 20. Id., at 21-22. Her last visit with Child was
       September 14, 2017. Id., at 52.

          The best interests of Child is served by remaining in
       foster care and being adopted. He has been in care for 22
       months. The court is convinced Mother will not resolve her
       significant issues in a reasonable amount of time. Child
       remains in a loving and healthy home which is a potentially
       permanent resource. Id., at 24. He has bonded with this
       foster family that he has been placed with since February 5,
       2016. Id., at 24-26. Child has special needs that require
       weekly occupational therapy and weekly “theraplay” with a
       behavioral focus special instructor. Id., at 25. []Child was
       evaluated and diagnosed with posttraumatic stress disorder
       and child neglect. Id., at 29. Child cannot wait for an
       indefinite period of time for the stability and care of a
       permanent family in hope that his Mother will drastically
       change her behavior and accomplish her goals.            The
       guardian ad litem concurs with the termination of parental
       rights. Id., at 58.



                                   -5-
J-S56024-18



Orphans’ Court Opinion, at 5-7.

      Thus, it is clear that Mother’s mental health was only one factor the

court considered when arriving at its conclusion.      Mother’s mental health

recommendation and further treatment were not discounted, but neither were

her ongoing mental health issues that likely contributed, at least in part, to

the need for Child to remain in placement for nearly two years.       Similarly,

while acknowledging the evaluator’s recommendation of no further drug and

alcohol treatment, the court observed that Mother had not complied with her

drug screens nor had she maintained a drug-free lifestyle. In fact, her alcohol

misuse caused continuous legal problems, which in turn also contributed to

the need for Child to remain in placement.

      Finally, Mother notes that the Agency made no additional referrals after

becoming aware of Mother’s subsequent mental health treatment and her

subsequent drug and alcohol use.      See Mother’s Brief, at 7.    Perhaps she

means that the Agency did not make reasonable efforts toward reunification.

From what we can tell, that is not the case. But even if it were, the failure to

provide reasonable efforts is not a basis for denying termination. See In re

D.C.D., 105 A.3d 662, 675-76 (Pa. 2014).

      We find that the record supports the court’s decision to grant the

Agency’s petition for termination.       Accordingly, we affirm the decree

terminating Mother’s rights.




                                     -6-
J-S56024-18




     Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/26/2018




                          -7-